UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7228


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARL JAVAN ROSS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cr-00020-JKB-1)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Javan Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Carl Javan Ross on child pornography charges. The district court

recently denied Ross’ 28 U.S.C. § 2255 motion, and this court denied a certificate of

appealability and dismissed Ross’ appeal.        Ross then filed a “Motion for Another

Appeal/Rehearing,” which the district court docketed as a notice of appeal. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). Because the district court did not enter an order, nor

may Ross seek a second direct appeal, we lack jurisdiction. Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2